Citation Nr: 1513058	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  07-11 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder, to include as secondary to service-connected status post Grave's disease with hypothyroidism.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel
INTRODUCTION

The Veteran served on active duty from June 1979 to March 1984.

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Oakland, California.  In that decision, the RO denied entitlement to service connection for bipolar disorder.  The RO in Houston, Texas currently has jurisdiction over the Veteran's claim.

The Veteran testified before the undersigned at a July 2014 Travel Board hearing.  A transcript of that hearing has been associated with the claims folder.

This claim was most recently before the Board in October 2014, at which time it was remanded for additional development.  Unfortunately, this claim must be remanded again, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The October 2014 Remand instructed the AMC to obtain treatment records from the Palo Alto, California VAMC.  There are no VA treatment records for this facility in either the physical or the electronic claims file.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, the Veteran's VA treatment records should be obtained on remand and associated with the claims file.

The October 2014 Remand also instructed the AMC to obtain a release for, and treatment records from, the Betty Ford Clinic.  The Board notes that the Veteran provided a release in February 2015.  However, the AMC did not request these records.  In addition, in a February 2015 VA Form 21-4138, the Veteran indicated that she received in-patient psychiatric treatment from the Naval Medical Center in Long Beach, California in 1981 or 1982.  These records must be obtained on remand.   

Finally, the October 2014 Remand instructed the AMC to schedule a VA examination to determine the etiology of any currently diagnosed psychiatric disorder.  The December 2014 examiner opined that "[i]t is less likely as not" that the Veteran's bipolar disorder was caused or aggravated by the service-connected Grave's disease and provided a rationale for her opinion.  However, the opinion raises the question of whether there was a pre-existing disability.  Specifically, the examiner noted that the Veteran has a family history of psychiatric conditions, sexual abuse in childhood, and a reported suicide attempt at the age of 12.  The examiner explained that these are risk factors for the development of a psychiatric condition.  Every veteran is presumed sound at entry, except as to defects noted at entry or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by service.  38 C.F.R. § 3.304(b).  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Further, neither the December 2014 VA examination nor the January 2007 VA examination contain an opinion with respect to the theory of direct service connection.  Thus, on remand an addendum opinion is required.

Accordingly, the case is REMANDED for the following action:

1. Obtain any treatment records from the VAMC in Palo Alto, California.  The Board is particularly interested in in-patient treatment dated in 1981 or 1982.  All pertinent records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file.

2. Obtain any treatment records from the Naval Regional Medical Center in Long Beach, California, from 1981 and 1982.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file and the Veteran should be notified.

3. After obtaining the appropriate release of information form, procure records from the Betty Ford Clinic.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file and the Veteran should be notified.

4. After the development requested above is completed, return the claims file to the VA physician who provided the December 2014 opinion for review and an addendum medical opinion.  The claims file, to include a copy of this remand, must be made available for review.  The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by her and others since service, and review the record.  

The examiner must address the following questions:

(a) Did the Veteran clearly and unmistakably (undebatably) have a psychiatric disorder prior to her active service?  If so, specify the evidence of record or medical principles supporting that opinion. 

(b) If yes, is it clear (undebatable) that the disability did not undergo a worsening during service?

(c) If no, is it at least as likely as not, i.e., a 50 percent or greater probability, that any currently diagnosed psychiatric disorder is related to her active service? 

The examiner should address the pertinent STRs and the relevant post-service treatment records.  The medical reasons for accepting or rejecting the Veteran's competent statements regarding continuity of symptoms since service should be set forth in detail.  

Complete rationale for all opinions expressed should be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




